DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicants have substantially amended the claims whereby the claims have been broadened and hence an art rejection has been made as presented below.  Applicant has overcome the 101 and 112th rejections in the previous non-final rejection and thus these rejections have been removed but an art rejection has been made.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5-6, 9-14, 16-17 & 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook US Patent 6,810,321 B1 in further view of Alwine US Patent 6,150,961 (hereafter Alwine).  

Regarding claim 1 where it is disclosed by Cook to have, “A method comprising: identifying, by a traffic monitoring subsystem implemented on one or more servers, a set of geographic location coordinates that define a traffic monitoring location [Figure 1 of cook shows the traffic monitoring system which monitors a specific area of the road for traffic]; receiving, by the traffic monitoring subsystem, mobile device attribute data associated with a plurality of mobile devices over a network, the mobile device attribute data including Global Positioning System ("GPS") location data generated by GPS sensors within the plurality of mobile devices and representative of a plurality of geographic locations associated with the plurality of mobile devices [column 3 lines 1-60 where by the traffic monitoring system is able to receive GPS data from the mobile devices which provide speed and velocity information from many devices], selectively aggregating, by the traffic monitoring subsystem, the mobile device attribute data, the selectively aggregating [column 3 lines 40-60 describes the system collecting the data from the mobile devices which includes speed and location and direction information provided by the GPS sensor on the mobile devices which is considered to be attribute data] comprising: identifying, within the received mobile device attribute data, anomalous data that is associated with at least one of the plurality of mobile devices located within the traffic monitoring location, and that does not accurately represent traffic flow at the traffic monitoring location [column 3 lines 30-60 and column 7 lines 1-60 where it is disclosed by cook to have removal of data which is not relevant to the traffic information such as if a vehicle is parked and the mobile device is still transmitting information this would be excluded as it is not relevant to the traffic information], and excluding the anomalous data from the aggregated mobile device attribute data [Cook in at least column 3 lines 30-40 and column 6 lines 50-67 teaches having their system remove data from mobile devices which might be in parked vehicle and thus not relevant to the collection of traffic data from moving vehicles]; generating, by the traffic monitoring subsystem, traffic condition data based at least in part on the aggregated mobile device attribute data, the traffic condition data representative of a traffic condition [Cook in at least column 5 line 64- column 6 line 29 and also shown in at least figures 3 box 45 and figure 5]; and providing, by the traffic monitoring subsystem, the traffic condition data to at least one of the plurality of mobile devices for presentation by the at least one of the plurality of mobile devices to at least one user [Cook in at least column 7 lines 1-56 where they send out information to the mobile devices to show traffic conditions on selected area of the road and from information collected from mobile devices in that specific area of the road].”  
However it is not specifically disclosed by Cook to have a “server” in their system even though using the broadest reasonable interpretation the traffic monitoring system seems to have a serve included as it is monitoring and analyzing traffic data as shown in the figures of Cook.  However, if applicant finds that this is not inherently disclosed by Cook then the reference of Alwine is provided to teach this. 
Alwine is directed to an automated traffic mapping system which carries out the method of using a server, as stated in at least column 4 lines 5-42 “database/server”, to produce traffic maps for mobile devices.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Cook by the teachings of Alwine, where they are both directed to the same field of endeavor of navigation system showing traffic information along sections of roads.  Where one would have been motivated to modify Cook by the teachings of Alwine by simple substitution of one well known device for another with predictable results.  In this instance the modification of Cook whom has a traffic monitor as shown in figure 1 device labeled 22 but no specific as to if this has a server with in it, hence swapping this for a server would have been obvious to one of ordinary skill in the art as they would both function the same and allow for the system to provide information in regards to traffic as taught by Alwine.  

Regarding claims 2 and 13 where it is disclosed by Cook to have, “determining that the anomalous data does not accurately represent traffic flow at the traffic monitoring location uses speed data associated with the plurality of mobile devices [column 3 lines 10-30 where it is disclosed by Cook to have GPS sensors which provide an output for speed and direction of the portable devices movement, also see column 3 lines 44-59].”  

Regarding claims 3 and 14 it is disclosed by Cook to have, “determining that the anomalous data does not accurately represent traffic flow at the traffic monitoring location uses directional heading data associated with the plurality of mobile devices [column 3 lines 10-30 where it is disclosed by Cook to have GPS sensors which provide an output for speed and direction of the portable devices movement, also see column 3 lines 44-59].”  

Regarding claims 5 and 16 it is disclosed by Cook to have, “determining that the anomalous data does not accurately represent traffic flow at the traffic monitoring location uses a threshold level of variation from other data included in the mobile device attribute data [Cook in at least column 7 lines 1-45 describe the sliding average being used to determine the average speed of the many vehicle that data has been collected from and then determining from this the traffic condition along stretches of road being monitored.  Whereby the average of the numerous data samples is considered to be a filtering technique which removes the outliers which would lead to erroneous information].”  

Regarding claims 6 and 17 where it is disclosed by Cook to have, “the providing of the traffic condition data to the at least one of the plurality of mobile devices is based on the geographic locations of the mobile devices, as represented by the GPS location data, in relation to the traffic monitoring location [Cook in at least figure 1 and column 10 lines 10-59 where they describe their system having a GPS device on the mobile devices].”  


Regarding claims 9 and 20 where it is disclosed by Cook to have, “the mobile device attribute data further includes at least one of speed data, direction heading data, and signal strength data [where Cook in at least column 3 lines 1-60 describes their system having a GPS device and hence is able to provide them with speed and direction/heading information to the remote collecting system for traffic analysis].” 

Regarding claim 10 where it is disclosed by Cook to have, “the plurality of mobile devices includes at least one vehicle [Cook in at least column 3 lines 20-25 where they describe vehicles].” 
 
Regarding claim 11 where it is disclosed by Cook to have, “A tangible computer-readable medium storing instructions that, when executed by a processor, cause the processor to: identify a set of geographic location coordinates that define a traffic monitoring location [figure 1 of Cook show the system monitoring traffic within a specific region of the road way using mobile data]; receive mobile device attribute data associated with a plurality of mobile devices over a network, the mobile device attribute data including Global Positioning System ("GPS") Cook in at least column 3 lines 1-60]; selectively aggregate the mobile device attribute data, the selectively aggregating [Cook in at least column 3 lines 40-60] comprising: identifying, within the received mobile device attribute data, anomalous data that is associated with at least one of the plurality of mobile devices located within the traffic monitoring location and that does not accurately represent traffic flow at the traffic monitoring location [column 3 lines 40-60 and column 7 lines 1-45], and excluding the anomalous data from the aggregated mobile device attribute data [column 3 lines 30-40 and column 6 lines 50-67 of Cook]; generate traffic condition data based at least in part on the aggregated mobile device attribute data, the traffic condition data representative of a traffic condition [Cook in at least column 5 line 64-column 6 line 29]; and provide the traffic condition data to at least one of the plurality of mobile devices for presentation by the at least one of the plurality of mobile devices to at least one user [Cook in at least column 7 lines 1-56].”  
However it is not specifically disclosed by Cook to have a “server” in their system even though using the broadest reasonable interpretation the traffic monitoring system seems to have a serve included as it is monitoring and analyzing traffic data as shown in the figures of Cook.  However, if applicant finds that this is not inherently disclosed by Cook then the reference of Alwine is provided to teach this. 
Alwine is directed to an automated traffic mapping system which carries out the method of using a server, as stated in at least column 4 lines 5-42 “database/server”, to produce traffic maps for mobile devices.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Cook by the teachings of Alwine, where they are both directed to the same field of endeavor of navigation system showing traffic information along sections of roads.  Where one would have been motivated to modify Cook by the teachings of Alwine by simple substitution of one well known device for another with predictable results.  In this instance the modification of Cook whom has a traffic monitor as shown in figure 1 device labeled 22 but no specific as to if this has a server with in it, hence swapping this for a server would have been obvious to one of ordinary skill in the art as they would both function the same and allow for the system to provide information in regards to traffic as taught by Alwine.  

Regarding claim 12 where it is disclosed by Cook to have, “A system comprising: at least one processor and at least one memory storing instructions that, when executed by the at least one processor, cause the at least one processor to: identify a set of geographic location coordinates that define a traffic monitoring location [Figure 1 of Cook’s disclosure where they monitor the specific area along a road way receiving data from the mobile devices]; selectively aggregate mobile device attribute data received from a plurality of mobile devices, the mobile device attribute data including Global Positioning System ("GPS") location data generated by GPS sensors within the plurality of mobile devices and representative of a plurality of geographic locations associated with the plurality of mobile devices the selective aggregation [Cook in at least column 3 lines 1-60] comprising: identifying, within the received mobile device attribute data, anomalous data that is associated with at least one of the plurality of mobile devices located within the traffic monitoring location and that does not accurately represent traffic flow at the traffic monitoring location [Cook in at least column 3 lines 40-60 and column 7 lines 1-45], and excluding the anomalous data from the aggregated mobile device attribute data [Cook in at least column 3 lines 30-40 and column 6 lines 50-67]; generate traffic condition data based at least in part on the aggregated mobile device attribute data, the traffic condition data representative of a traffic condition [Cook in at least column 5 line 64-column 6 line 29 and shown in at least figures 3 box 5 and figure 5]; and provide the traffic condition data to at least one of the plurality of mobile devices for presentation by the at least one of the plurality of mobile devices to at least one user [Cook in at least column 7 lines 1-56].”  
However it is not specifically disclosed by Cook to have a “server” in their system even though using the broadest reasonable interpretation the traffic monitoring system seems to have a serve included as it is monitoring and analyzing traffic data as shown in the figures of Cook.  However, if applicant finds that this is not inherently disclosed by Cook then the reference of Alwine is provided to teach this. 
Alwine is directed to an automated traffic mapping system which carries out the method of using a server, as stated in at least column 4 lines 5-42 “database/server”, to produce traffic maps for mobile devices.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Cook by the teachings of Alwine, where they are both directed to the same field of endeavor of navigation system showing traffic information along sections of roads.  Where one would have been motivated to modify Cook by the teachings of Alwine by simple substitution of one well known device for another with predictable results.  In this instance the modification of Cook whom has a traffic monitor as shown in figure 1 device labeled 22 but no specific as to if this has a server with in it, hence swapping this for a server .    

Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook and Alwine as applied to claim 1 & 12 respectively, above, and further in view of Luciani US Patent 6,505,114 B1.    

Regarding claims 4 and 15 where all the limitations of claims 1 and 12 respectively, are disclosed by Cook and Alwine as described above.  However, they do not specifically disclose the further limitations of, “determining that the anomalous data does not accurately represent traffic flow at the traffic monitoring location uses signal strength data associated with the plurality of mobile devices.”  
Luciani is directed to a traffic monitoring system and method and in at least column 6 lines 27-61 they disclose their system also being able to, “determining that the anomalous data does not accurately represent traffic flow at the traffic monitoring location uses signal strength data associated with the plurality of mobile devices.”  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Cook and Alwine by the teachings of Luciani, where they are all directed to the same field of endeavor of traffic monitoring system.  Where one would have been motivated to modify Cook and Alwine using a known technique to improve a similar device in the same way, as taught by Luciani.  In this instance the modification of Cook and Alwine whom have their system using mobile device speed and direction data but do not use .  

Claims 7 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook and Alwine as applied to claim 1 and 12, respectively, above, and further in view of Fasterath et al., US Patent 6,092,020 (hereafter Faste). 

Regarding claims 7 and 18 where all the limitations of claim 1 and 12 are disclosed by Cook and Alwine as described above.  Where they do not specifically disclose the further limitation of claims 7 and 18 where they describe having, “determining, by the traffic monitoring subsystem, a confidence factor associated with said traffic condition data; and providing, by the traffic monitoring subsystem, the confidence factor, together with the traffic condition data, to the at least one of the plurality of mobile devices.” 
Faste is directed to a method and system for obtaining traffic situation data where in at least column 5 lines 15-45 they disclose having, “determining, by the traffic monitoring subsystem, a confidence factor associated with said traffic condition data; and providing, by the traffic monitoring subsystem, the confidence factor, together with the traffic condition data, to the at least one of the plurality of mobile devices.”  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cook and Alwine by the teachings of Faste where they are all directed to the same field of endeavor of traffic monitoring system for devices moving along a road network.  Where one would have been motivated to apply a well-known technique to improve a similar device in the same way, as taught by Faste.  In this instance the modification .  

Claims 8, 10 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook, Alwine and Faste (hereafter Cook1) as applied to claim 7 and 18 respectively, above, and further in view of Mandhyan et al., US Patent 5,539,645 (hereafter Mand).  

Regarding claims 8 and 19 where all the limitations of claims 7 and 18 respectively are disclosed by Cook, Alwine and Faste as described above.  However they do not specifically disclose the features of, “the confidence factor is determined based at least in part on a number of the plurality of mobile devices corroborating the traffic condition data.”  
Mand is directed to a traffic monitoring system with reduced communications requirements.  Where it is disclosed by Mand in at least the summary of their invention to have their system also, “the confidence factor is determined based at least in part on a number of the plurality of mobile devices corroborating the traffic condition data.”  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Cook1 by the teachings of Mand where they are all directed to the same field of endeavor of traffic monitoring systems for mobile devices.  Where one would have been motivated to modify Cook1 by the use of a known technique to improve a similar device in the same way as taught by Mand.  In this instance the modification of Cook1 whom does not use the number of mobile device from which the data was collected to determine 

Regarding claim 10 where all the limitations of claim 1 are disclosed by Cook and Alwine as described above.  However it is not specifically disclosed by either Cook or Alwine to have, “the plurality of mobile devices includes at least one vehicle.”  
Mand is directed to a traffic monitoring system with reduced communications requirements.  Where it is disclosed by Mand in at least the summary of their invention to have their system and also figure 1 vehicles labeled 10 also, “the plurality of mobile devices includes at least one vehicle.”  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Cook1 by the teachings of Mand where they are all directed to the same field of endeavor of traffic monitoring systems for mobile devices.  Where one would have been motivated to modify Cook1 by the use of a known technique to improve a similar device in the same way as taught by Mand.  In this instance the modification of Cook1 whom does not use the number of mobile device from which the data was collected to determine how accurate the data is and thus provide the user with accurate information in regards to traffic along a route, as taught by Mand. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 11 and 15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 11 and 12, respectively of prior U.S. Patent No. 10,373,488. This is a statutory double patenting rejection.
The claims in the current applicant are a substantially duplicate of the claims from patent 10,373,488.  
 Regarding the current application applicant claims having “A method comprising: identifying, by a traffic monitoring subsystem implemented on one or more servers, a set of geographic location coordinates that define a traffic monitoring location; receiving, by the traffic monitoring subsystem, mobile device attribute data associated with a plurality of mobile devices over a network, the mobile device attribute data including Global Positioning System ("GPS") location data generated by GPS sensors within the plurality of mobile devices and representative of a plurality of geographic locations associated with the plurality of mobile devices, selectively aggregating, by the traffic monitoring subsystem, the mobile device attribute data, the selectively aggregating comprising: identifying, within the received mobile device attribute data, anomalous data that is associated with at least one of the plurality of mobile devices located within the traffic monitoring location, and that does not accurately represent traffic flow at the traffic 
This is substantially similar to patent 10,373,488 with some minor word differences and hence duplicative of this claimed invention.  The claims are as follows “ A method comprising: identifying, by a traffic monitoring subsystem, a set of geographic location coordinates that define a traffic monitoring location; receiving, by the traffic monitoring subsystem, Global Positioning System ("GPS") location data from a plurality of mobile devices over a network, the GPS location data generated by GPS sensors within the plurality of mobile devices and representative of a plurality of geographic locations associated with mobile devices within the traffic monitoring location and mobile devices outside of the traffic monitoring location; selectively aggregating, by the traffic monitoring subsystem, the GPS location data, the selectively aggregating comprising: filtering out, from the received GPS location data, irrelevant GPS location data representative of the geographic locations associated with the mobile devices outside of the traffic monitoring location; identifying, within the GPS location data representative of the geographic locations associated with the mobile devices within the traffic monitoring location, anomalous data by determining that the anomalous data does not accurately represent traffic flow at the traffic monitoring location, and excluding the anomalous data from the aggregated GPS location data; generating, by the traffic monitoring subsystem, traffic condition data based at least in part on the aggregated GPS location data, the traffic condition 
Claims 11 and 15 of the current application have similar claims and are also rejected based on the claims 11 and 12 of the patent.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHAVESH V AMIN/Primary Examiner, Art Unit 3666